Ellerin, J. P., and Nardelli, J.,
dissent in a memorandum by Nardelli, J., as follows: I disagree with the conclusion reached by the majority that it was error for the court to modify its Sandoval ruling, permitting the prosecution to cross-examine the defendant about the location of defendant’s prior felony convictions.
The court had initially ruled that the prosecutor would only be allowed to introduce evidence of defendant’s two prior robbery convictions without the underlying facts, including that both prior robberies were committed in Central Park, the site of the robbery herein. When defendant testified on direct examination, he stated that the victim had solicited him for sex and he had refused. He testified that the victim gave him money and then his watch and chain. The defendant testified on direct that he, defendant, laughed, told the victim "he shouldn’t be in the park, he shouldn’t be playing these types of games,” whereupon the victim left. In the cross-examination, the prosecutor was obviously warranted in exploring what exactly defendant meant by these remarks and asking defendant if the Park were a dangerous place after 10 p.m. and if he had told the victim this. The defendant agreed that he had. The prosecutor then asked whether the Park could be dangerous because people get robbed and defendant stated he did not "know what takes place” (emphasis added) in Central Park. The defendant did agree that he told the victim that the Park was very "dangerous” and that he should not be there. The cross-examination continued:
"question: You told him this part of the park could be dangerous, right?
"answer: No, I did not. I did not tell him this part of the park could be dangerous.
. "question: What did you say?
"answer: I said, this park could be dangerous.
"question: Means what just happened to you * * * is a dangerous thing, right?
"answer: No.
"question: What did you mean?
"answer: Anything else could happen.
"question: He could have been robbed at knife point?
"answer: Who’s me to say.” (Emphasis supplied.)
When the- prosecutor sought to find out what defendant meant when he told the victim the Park was dangerous, the defendant did not agree the victim could have been robbed at knifepoint and did not even answer in an ambiguous or "equivocal” manner. Instead, the defendant, by stating "Who’s me to say?” and that he did not "know what takes place” in Central *233Park, conveyed to the jury affirmatively that he had no knowledge about criminal activity which takes part in the Park. This was, of course, not true, and the court properly did not allow the defendant to use the "shield” of the Sandoval ruling to mislead the jury. Instead of answering the questions about the dangers in the Park honestly and forthrightly without implicating himself, defendant sought in his answers to gain a tactical advantage by suggesting he not only knew nothing about crime in the Park but was not even a proper party to even be asked about it ("Who’s me to say?” and he did not "know what takes place” in the Park). In view of the fact that defendant "gratuitously” implied that he had no knowledge of knifepoint robberies in Central Park, the court properly found that defendant had "partially” opened the door and modified the Sandoval ruling only by allowing the prosecutor to ask about the location of the prior robberies.
Thereafter, the court carefully and specifically instructed the jurors that they were to consider defendant’s prior convictions only in assessing his credibility. That the jury heeded this charge is clearly shown in the fact that while convicting the defendant for the robbery of the victim herein where the proof was overwhelming, they acquitted him of another robbery where he was charged with stealing money from another man in Central Park after displaying a knife.
Furthermore, the defendant’s criminal history shows that he "specialized” in robbing homosexuals in Central Park. Thus, on September 5, 1982, the defendant robbed Mr. R.P. at knife-point in the Ramble section of Central Park and a short time later robbed Mr. M.T. at knifepoint in the same section of the Park. He was allowed to plead guilty to attempted robbery in the first degree and received a sentence of 2 to 6 years. On April 18, 1986, less than a month after he had been paroled, the defendant robbed Mr. J.P. at knifepoint in the Ramble section of Central Park. He pleaded guilty to robbery in the first degree and received a sentence of 41/2 to 9 years. He was released on parole in September of 1992 and four and one-half months later was again arrested for the crime he was convicted of, robbing an individual in the Ramble section in Central Park at knifepoint. This area is a wooded section of the Park offering cover and multiple routes of escape. More than likely because of this the defendant persistently returns to the Ramble section to rob gay men, and also does so because some victims who are not open about their sexuality may be reluctant to report the crime. Even when the crime is reported, the defendant can claim, as he did herein, that the victim *234wanted to have an anonymous sexual encounter, and that the victim’s property with which defendant apprehended was willingly "given” to him. Defendant’s testimony in this case accused the victim of malicious, deliberate perjury. Therefore, defendant’s attempt to manipulate the cross-examination and affirmatively mislead the jury was properly not countenanced by the court. I do not believe defendant should receive judicial immunity from questioning about the particulars of a crime, where he accuses the complainant of perjury, simply because he specializes in robbing gay men in the same location. "The fact that defendant specializes in a particular type of criminal activity does not insulate him from impeachment for such activity [citations omitted]” (People v Reid, 190 AD2d 575, lv denied 81 NY2d 1078).
Accordingly, I would affirm defendant’s conviction, since his testimony "opened the door” to the modification of the Sandoval ruling, allowing cross-examination into the location of the prior robberies.